Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered May 10, 2012, convicting defendant, upon her plea of guilty, of attempted assault in the first degree, and sentencing her to a term of eight years, unanimously modified, on the law, to the extent of amending the sentence and commitment sheet to reflect that defendant was convicted of attempted assault in the first degree rather than assault in the first degree, and otherwise affirmed.
Regardless of whether defendant validly waived her right to appeal, we perceive no basis for reducing the sentence.
The People concede that the sentence and commitment sheet should be amended to the extent indicated in order to correct a clerical error.
Concur — Mazzarelli, J.P., Andrias, DeGrasse, Manzanet-Daniels and Feinman, JJ.